Citation Nr: 0606449	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  99-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a disability of the 
lumbosacral spine, to include as secondary to the veteran's 
service-connected knee disorders.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active service from April 1977 to June 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision in which the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) denied service connection for chronic lumbosacral pain, 
claimed as secondary to service-connected bilateral knee 
disabilities (based upon a failure to submit new and material 
evidence to reopen the claim).    

This claim was previously before the Board in April 2001, at 
which time the Board determined that new and material 
evidence had been presented to reopen the service connection 
claim for a low back disorder, and remanded the case for 
additional evidentiary development in 2001 and in February 
2005.  The development requested in those remands has been 
undertaken.  


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's disorder 
of the lumbar spine is causally related to his active 
military service or to his service-connected knee 
disabilities.


CONCLUSION OF LAW

The veteran's disorder of the lumbar spine was not incurred 
in or aggravated by his active military service and was not 
manifested within one year after separation from service, nor 
is it secondarily related to his service-connected knee 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after the adjudication of his claim.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In a March 2005 letter implementing VA's duties to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claim, and what the veteran's own responsibilities were 
in accord with the duty to assist.  This letter also provided 
full notice as to the VCAA's provisions.  In addition, the 
veteran was advised by a 1997 rating decision, a 1998 
Statement of the Case and numerous Supplemental Statements of 
the Case (SSOC) most recently issued in October 1999 and 
December 2005, of the pertinent law and what the evidence 
must show in order to substantiate the claim.  All such 
notices provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Private and 
VA medical records are on file and recent VA evaluations were 
conducted in 2003 and 2005.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO yet again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records (SMRs) show that the veteran was 
seen with a one-day history of back soreness in March 1980, 
found to be associated with a urological condition.  In June 
1981, the veteran complained of soreness in his lumbar spine.  
He reported that he experienced loss of range of motion at 
night, and clinical indications of moderate muscle spasm were 
noted.  Lumbar strain was diagnosed.  The SMRs do not 
document any further complaints or treatment relating to the 
veteran's low back after June 1981.  The records document a 
right knee injury in June or July 1983 and complaints 
thereafter.  Right knee surgeries were performed in October 
1983 and January 1985.  In April 1986 chronic right knee pain 
secondary to degenerative arthritis was diagnosed, and a 
Physical Evaluation Board determined that the veteran was 
unfit to continue on active duty.  The veteran was discharged 
from service in 1986.  

Post-service VA and private clinical treatment records dating 
from December 1988 through 1993 show that the veteran was 
seen for complaints involving his left and right knees.  None 
of the clinical treatment records contains any mention of any 
problems associated with the veteran's back.  Likewise, the 
report of an April 1991 VA rating examination did not 
disclose any complaints or findings relating to the veteran's 
low back.  Diagnoses of degenerative joint disease of the 
right and left knees were made upon VA examination in January 
1993.

An April 1993 rating decision shows that service connection 
for right knee degenerative joint disease was established 
from June 1986, and that service connection for left knee 
degenerative joint disease was established from June 1992.

The report of a May 1994 VA rating examination shows that the 
veteran complained of low back and bilateral hip and knee 
pain.  On clinical evaluation, he was found to be obese, and 
to walk with an abnormal gait.  At that time, he was noted to 
use crutches to walk.  No edema or spasm was indicated.  His 
range of motion was from 52 degrees of flexion to 28 degrees 
of extension with pain.  Pain and discomfort was noted on all 
motion.  The examiner's diagnoses included chronic low back 
pain, probably secondary to bilateral knee pain and 
degenerative joint disease of the knees and aggravated by 
obesity; and "rule out" degenerative joint disease of the 
lumbar spine.  The examiner opined that the veteran's 
degenerative joint disease in the right knee had imposed 
increased stress to the left knee, both hips, and the lower 
back in a compensatory manner, due to the veteran's attempts 
to ambulate with crutches.   X-rays of the lumbar spine were 
normal, and the examiner did not offer any follow-up 
diagnosis based on the X-ray results.

In an October 1994 rating decision, the RO denied service 
connection for a low back disorder, claimed as secondary to 
service-connected bilateral knee disabilities, on the basis 
that the evidence did not show that the veteran had a 
clinical disability for VA benefits purposes.

A November 1996 progress note indicates that the veteran had 
experienced problems with low back pain, and that an MRI was 
scheduled.  The November 1996 MRI report shows that there was 
a focal disc protrusion at L4-5 in the left neural foramen 
which did not appear to be large enough to significantly 
efface the corresponding nerve roots.  There was no 
significant disc herniation or stenosis at that level.  Mild 
bilateral facet hypertrophic changes were present, with some 
encroachment upon the lateral recesses.  No significant 
stenosis was demonstrated.  The examiner concluded with his 
impression that there was a left-sided foraminal disc 
protrusion at L4-5, which did not appear to be large enough 
to cause significant pathology at that time.

A VA examination was conducted in September 1997.  The 
veteran complained of experiencing chronic low back pain of 
three years' duration.  The examiner stated that, based upon 
his examination, there was no objective basis for the 
veteran's low back complaints.  The veteran was observed to 
use crutches, and demonstrated an abnormal gait.  X-rays were 
normal.  He was shown to have limited range of motion with 
complaints of pain.  The examiner noted that the veteran had 
a prior history of a fall in which he landed on his back, 
resulting in a herniated disc at L4-5, but did not note when 
this fall had occurred.  The examiner stated that the 
veteran's low back pain complaints were most likely the 
result of his use of crutches and abnormal gait.  The 
examiner indicated that arthritic changes in the veteran's 
knees were not sufficient to require the use of crutches, and 
that in the examiner's opinion the veteran's knee pathology 
did not cause his back complaints.


Clinical treatment records dating from December 1988 through 
January 1999 show that the veteran was seen for complaints of 
low back pain beginning in 1994.  A VA prescription for 
crutches, dated in March 1994, includes a notation of "degen 
back dz."  VA X-rays dated in October 1996 showed marginal 
lipping of the lower thoracic and upper part of the lumbar 
vertebrae, with a suggestion of a Schmorl's node or early 
changes of an osteophyte involving L-3.  Alignment and 
intervertebral disc spaces were well maintained.  The 
sacroiliac joints were normal.  The examiner concluded with 
an impression of minimal degenerative changes in L-3.

At his March 1998 RO hearing, the veteran testified that he 
experienced problems with low back pain.  A March 1998 
statement received from the veteran's osteopath, M.D.A, D.O., 
indicates that Dr. M.D.A. had treated the veteran for his 
bilateral knee problems, but that he had not "significantly 
evaluated his back."

The veteran underwent an additional VA rating examination in 
April 1998.  The report of that examination shows that the 
veteran continued to complain of experiencing low back pain, 
and on examination the veteran was noted to have limitation 
of motion with complaints of pain.  X-rays of the lumbar 
spine were essentially normal with satisfactory alignment and 
good disc space.  The examiner concluded with a diagnosis of 
chronic lumbar strain without evidence of disc pathology or 
nerve root irritation.

Additional evidence received from the veteran in March 2001 
includes Social Security Administration (SSA) and private 
clinical treatment records, which show that the veteran 
reported experiencing a "slip and fall" accident in 1996, 
in which he injured his back.  He stated to the treating 
physician that he had been advised that he had sustained an 
L4-5 disc herniation due to the fall.  The treating physician 
noted that the veteran required the use of crutches in order 
to be able to ambulate.  

A chiropractic report indicates that the veteran was seen in 
June 2001, at which time he complained of low back pain and 
reported that it had been present for years and was the 
result of a fall in 1981 during service.  A diagnosis of 
vertebral subluxation at L5 and disc protrusion at L4 and L5 
was made.  In June 2001, a medical report indicated that the 
veteran reported that his back problems were due to an 
automobile accident.  Problems including L-4 and L-5 
herniated discs and degenerative joint disease in both knees 
and the left lower back were noted.  A July 2001 private MRI 
revealed a mild degree of congenital narrowing of the lumbar 
spinal canal.  

A June 2003 VA examination report shows that the veteran 
reported that he injured his back during service in 1978 or 
1979 in a fall.  A diagnosis of complaints of low back pain 
with a history of an in-service back injury, with clinically 
manifested limitation of motion of the low back and X-ray 
evidence of mild degenerative changes, was made.  The 
examiner provided the opinion, upon review of the claims 
folder, that the etiology of the low back condition is 
degenerative disc disease, and that it is unlikely that this 
condition was caused by a service-connected knee disability.  
In an addendum provided by the same examiner in August 2004, 
it was further opined that the veteran's low back disorder 
found during the June 2003 examination was not due to a fall 
in service.

A VA examination report of the spine conducted in July 2005 
initially indicated that the claims folder was not available 
for review.  The veteran gave a history of knee injuries and 
right knee surgery in service.  He reported that his low back 
pain began in 1997.  A diagnosis of mild degenerative disc 
disease of the lumbar spine, with limited motion, was made.  
The examiner opined that it is unlikely that a relationship 
exists between the veteran's currently manifested lumbar 
spine disorder and his complaints of low back problems in 
service.  The examiner stated that the etiology is 
degenerative disc disease, which is unlikely to be related to 
service.  The examiner also concluded that it is not likely 
that there was any aggravation of the veteran's lumbar spine 
disorder, and noted that it was not proximately caused by his 
knee disorder or through the use of his crutches.  The 
examiner also pointed out that the veteran was overweight and 
diagnosed with diabetes type II, and explained that these two 
conditions in combination are likely to produce degenerative 
changes of the skeletal structure in the course of its 
duration, and are progressive in nature. 

In an addendum added in August 2005, the VA examiner 
indicated that the claims folder was reviewed and warranted 
no change in the opinions provided.  


III.  Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Service connection connotes many 
factors, but basically it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
Moreover, a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  38 C.F.R. § 3.303(a). See 
Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The law also provides that certain chronic diseases such as 
arthritis, even if not shown in service, may be presumed to 
have been incurred therein if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Where there is a chronic disease shown as such in 
service (or within a pertinent presumption period under 38 
C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Moreover, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).



IV.  Analysis

The veteran has contended that his claimed disorder of the 
lumbar spine is related directly to service, or, 
alternatively, is secondarily related to his service-
connected right, left or bilateral knee disabilities.

The evidence associated with the veteran's claims file 
clearly shows he has a current low back disorder.  
Degenerative joint disease was identified as early as 1994 
and was definitely confirmed by 1996 X-ray films.  The most 
current VA examination findings of 2005 revealed mild 
degenerative disc disease of the lumbar spine with limited 
motion.  However, there is no evidence of record showing disc 
disease or arthritis of the back in service or within the 
first post-service year.

The veteran primarily maintains that disorder of the lumbar 
spine was sustained after service and is related to one or 
both of his service-connected knee disabilities.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  But, we are mindful that we cannot 
make our own independent medical determinations, and that we 
must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the weight to be accorded the various items of 
evidence in this case must be determined by the quality of 
the evidence, and not necessarily by its quantity or source.

In this case both the weight of the evidence and the most 
probative evidence is against a finding that the veteran's 
disorder of the lumbar spine is related either to his 
service-connected knee disabilities or directly to his 
military service.  

The lone medical opinion supporting the veteran's claim is 
shown by a 1994 VA examination report, at which time the 
examiner concluded that the veteran's degenerative joint 
disease in the right knee had caused increased stress to the 
left knee, both hips, and the low back in a compensatory 
manner, due to the veteran's attempts to ambulate with 
crutches.  However, there is no indication of any review of 
the veteran's service medical records or the claims folder in 
rendering that opinion.  Moreover, that determination appears 
to have been made based solely upon a history as provided by 
the veteran.  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Moreover, a mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a physician.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

However, when seen by VA in 1997, the examiner stated that 
the veteran's low back pain complaints were most likely the 
result of his use of crutches and abnormal gait.  The 
examiner indicated that arthritic changes in the veteran's 
knees were not sufficient to require the use of crutches, and 
that, in the examiner's opinion, the veteran's knee pathology 
had not caused his back complaints.  

In 2003 a VA examiner stated, after review of the claims 
folder, that the etiology of the low back condition was 
degenerative disc disease and that it is unlikely that this 
condition was caused by a service-connected knee disability.  
In an addendum provided by the same examiner in August 2004, 
it was further opined that the veteran's low back disorder 
found during the June 2003 examination was not due to a fall 
in service.

A 2005 VA examination and opinion, to include a comprehensive 
review of the claims folder, revealed a diagnosis of mild 
degenerative disc disease of the lumbar spine with limited 
motion.  The examiner opined that it is unlikely that a 
relationship exists between the currently manifested lumbar 
spine disorder and the complaints of low back problems in 
service.  The examiner stated that the etiology is 
degenerative disc disease, which is unlikely to be related to 
service.  The examiner also concluded that it is not likely 
that there was any aggravation of the veteran's lumbar spine 
disorder, and noted that it was not proximately caused by his 
knee disorder or through the use of his crutches.  The 
examiner also pointed out that the veteran is overweight and 
diabetic type II, and explained that these two conditions in 
combination are likely to produce degenerative changes of the 
skeletal structure in the course of its duration, and were 
progressive in nature. 

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The record contains VA medical opinions dated in 1997, 2003, 
and 2005 which fail to etiologically link the veteran's 
currently manifested low back disorder to service or his 
service-connected knee disabilities.  Moreover, the service 
medical records themselves document no complaints, treatment, 
or back problems after June 1981, although the veteran served 
on active duty until 1986.  Further, the Board points out 
that the evidence suggests that the veteran has been involved 
in one or more post-service incidents in which it appears his 
back was injured.  In essence, the weight of the probative 
objective clinical evidence is against the claim.  

The only clinical evidence favoring the claim consists of the 
1994 VA opinion, which has limited probative value in light 
of the deficiencies discussed herein relating to the 
information available in rendering that opinion and its lack 
of supporting rationale or medical explanation for the 
conclusion.   

The only other evidence in favor of the claim consists of the 
veteran's contentions and statements relating to etiology 
between his claimed disorder of the lumbar spine and service 
or his service-connected knee disabilities.  A veteran is 
certainly capable of providing evidence of symptomatology, 
but a layperson is generally not capable of opining on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Routen v. Brown; Espiritu v. Derwinski, 
supra.  Accordingly, the contentions made by the veteran 
regarding the onset and etiology of his claimed disorder of 
the lumbar spine are of minimal probative value in this case.


As the evidence preponderates against the claim for service 
connection for the veteran's disorder of the lumbar spine, 
including as secondary to a service connected knee 
disability, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Service connection for a disorder of the lumbar spine, 
including as secondary to service-connected knee 
disabilities, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


